FILED
                           NOT FOR PUBLICATION                              APR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10318

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00096-JAM-2

  v.
                                                 MEMORANDUM *
JOSEPH SILVA,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 10-10330

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00096-JAM-1

  v.

GEORGIA SILVA,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted April 12, 2011 **
                              San Francisco, California

Before: FERNANDEZ and RAWLINSON, Circuit Judges, and WELLS, Senior
District Judge.***




      Joseph and Georgia Silvas’ consolidated appeal seeks review of the district

court’s reasoned determination to permit the admission of “other acts” testimony,

and exclude evidence of the Silvas’ state trial proceedings, in the Silvas’ federal

trial in which a jury convicted each Appellant for interference with the federally

protected activity of another resulting in injury, in violation of 18 U.S.C.

§245(b)(2)(B). The Silvas also challenge the district court’s finding that sufficient

evidence supported their convictions.

      The district court did not abuse its discretion in admitting the material,

similar, and timely testimony, under Fed. R. Evid. 404(b), of Tanvir Hussain,

Ashley Kelly, and Gregory Parnow, as “other act” evidence bearing on the Silvas’

intent and motivation toward the victim in this matter. See United States v.

Mayans, 17 F.3d 1174, 1181 (9th Cir. 1994). The district court did not abuse its


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Lesley Wells, Senior United States District Judge for
the Northern District of Ohio, sitting by designation.

                                           2
discretion in excluding the Silvas’ state proceedings as irrelevant to the instant

federal charges and as unnecessarily confusing for the jury. See United States v.

Spencer, 1 F.3d 742, 744 (9th Cir. 1992). Viewed in the light most favorable to the

prosecution, the evidence presented proved sufficient for a rational trier of fact to

find, beyond a reasonable doubt, that the area in which the victim sustained the

physical assault was part and parcel of the El Dorado Beach park. See United

States v. Webster, 623 F.3d 901, 907 (9th Cir. 2010).

      AFFIRMED.




                                           3